 



EXHIBIT 10.2
AMENDMENT ONE
To
American Greetings Corporation
Executive Deferred Compensation Plan
WHEREAS, American Greetings Corporation, an Ohio Corporation, (the “Employer”)
hereby adopts this Amendment One to the American Greetings Corporation Executive
Deferred Compensation Plan (the “Plan”).
WHEREAS, pursuant to Section 10.1 of the Plan, the Employer reserves the right
to amend the Plan.
THEREFORE, the Employer hereby amends the Plan as follows:

1.   Section 6.2 of the Plan is amended in its entirety to read as follows:    
  “6.2 Form of Benefit Payments. Except as provided in Article VII, the
Participant’s Deferred Compensation Benefit shall be paid in the form provided
under the Participant’s Agreement. If the participant does not provide for a
form of payment, then the Participant’s Deferred Compensation Benefit shall be
paid in a single lump sum. If the Participant has negotiated two or more
Agreements which do not provide for the same form of payment, the payment of a
Participant’s Deferred Compensation Benefit shall take the form provided in the
Participant’s most recently executed Agreement.       Except as provided in
Article VII, the Participant’s Restoration Benefit shall be paid in the same
form as the Participant’s Deferred Compensation Benefit.       If the Plan is
terminated pursuant to Section 10.2, the Administrator reserves the right to pay
all benefits in a single lump sum.”   2.   This Amendment One shall be effective
1-1, 1996.

IN WITNESS HEREOF, the Company, by its duly authorized officers, has caused the
Amendment One to be executed on 1-5, 1996.

              AMERICAN GREETINGS CORPORATION
 
       
 
  by:   /s/ Morry Weiss 
 
       
 
  its:    

